L       REISSUED FOR PUBLICATION
                                                                                       JAN 5 2017
                                                                                      OSM
                                                                          U.S. COURT OF FEDERAL CLAIMS
     ]n tbe mlntteb ~tates was granted on March 17, 2016. See Unopposed Motion to Withdraw as Attorney, filed
February 17. 2016, ECF No. 37; Order, issued March 17, 20 16, ECF No. 38.

        On May 4, 2016, the undersigned held a status conference with Ms. Laney and
respondent's counsel; at this time, petitioner advised the Court that she was in the process
of looking for alternative counsel. Following that status conference, the undersigned
issued an order requiring petitioner, Ms. Gaena Laney, to file a Status Report by no later
than July 5, 2016, updating the Court on her progress in retaining a new attorney. A list
of attorneys experienced in the Vaccine Program was attached to the order, which was
forwarded to petitioner by mail. Status Report Order, issued May 4, 20 16, ECF No. 41.

        On August 25, 2016, chambers staff contacted Ms. Laney via email at
gaenagi rl@gmail.com, requesting that she submit the required Status Report as soon as
possible. Ms. Laney did not respond to this communication. On September 9, 2016, the
undersigned issued an order setting a status conference for Tuesday, October 25, 2016, at
2:00 pm. Status Conference Order, issued September 9, 2016, ECF No. 49. Chambers
staff attempted to contact M s. Laney, via the telephone number as listed on the case
docket, three times on October 25: at 2:00 pm. 2:20 pm, and fin ally at 3:00 pm. Ms.
Laney did not answer any of these calls. J\ message was left for Ms. Laney to contact
chambers. There was no contact from the petitioner.

       On October 31, 2016, the undersigned issued an Order to Show Cause, requiring
petitioner to file a status report or otherwise show cause for why her case should not be
dismissed for fail ure to prosecute, by no later than Tuesday, December 6, 20 16. Petitioner
was advised that failure to respond to court orders would result in the dismissal of her
claim. Petitioner did not file a status report, nor did she contact the Court in any way to
indicate that she still intended to prosecute her case.

       It is petitioner's duty to prosecute her case, and to follow court orders. Tsekouras
v. Sec'y, HHS, 26 Cl. Ct. 439 ( 1992), aff'dper curiam, 991 F.2d8 10 (Fed. Cir. 1993);
Sapharas v. Sec'y, HHS, 35 Fed. Cl. 503 (1996); Vaccine Rule 2 l (b). Accordingly, this
case is dismissed for failure to prosecute and failure to follow courts orders. The
clerk shall enter judgment accordingly.


       IT IS SO ORDERED.




                                             2